Title: LeRoy, Bayard & Company to Thomas Jefferson, 27 February 1819
From: LeRoy, Bayard & Company
To: Jefferson, Thomas


          
             Sir
            Newyork February 27. 1819.
          
          Replying to the letter you have done us the honor of addressing to us on the 21st inst we feel persuaded that, by acceding to your proposal, we Shall act in unison with the disposition of our mutual friends Mess. Van Staphorst—at any rate we cheerfully assume the responsibility, whatever it be, and Shall thus not expect the payment in full for the third & last Bond, Swelled by interest to 1 January 1816, to the Sum of $2083.20. before May 1820.—Meanwhile the Interest may be remitted as may best Suit your convenience.   Believe us with profound Respect   Sir Your obedt Sts
          
            LeRoy Bayard & Co
          
        